Filed Pursuant to Rule 424(b)(3) Registration No. 333-147023 PROSPECTUS 21,882,826 Shares Common Shares The selling shareholders are offering 21,882,826 common shares. Of these 21,882,826 common shares, 3,162,394 common shares may be acquired, at the option of the selling shareholders, at a price of $1.17 per share upon the conversion of the Series A Subordinated Convertible Notes due March 31, 2012 (the "Series A Notes"), as such price may be adjusted in accordance with the terms of the SeriesA Notesand 18,720,432 common shares may be acquired, at the option of the selling shareholders, at a price of $1.17 per share upon the conversion of the SeriesB Subordinated Convertible Notes due March31, 2012 (the "Series B Notes"), as such price may be adjusted in accordance with the terms of the SeriesB Notes.
